Exhibit 10.4







 

 

THIRD AMENDING AGREEMENT

 


BETWEEN:

 

ACCELERIZE INC.

 

- AND -


BEEDIE INVESTMENTS LIMITED

 


dated as of AUGUST 31, 2018

 

 

 

--------------------------------------------------------------------------------

 

 

THIRD AMENDING AGREEMENT

 

 

This Third Amending Agreement is made effective as of the 31st day of August,
2018 between:

 

 

ACCELERIZE INC.
as Borrower

(the "Borrower")

 

and

 

BEEDIE INVESTMENTS LIMITED
as Lender

(the "Lender")

 

 

 

WHEREAS the Borrower and the Lender have entered into a credit agreement dated
as of January 25, 2018, as amended by a first amending agreement (the “First
Amending Agreement”) dated as of May 31, 2018, and a second amending agreement
(the “Second Amending Agreement”) dated as of June 13, 2018 (collectively, the
"Credit Agreement");

 

AND WHEREAS the parties have agreed to enter into this third amending agreement
(the "Third Amending Agreement") to amend the Credit Agreement as provided for
herein (the Credit Agreement as amended by this Third Amending Agreement is
referred to as the "Amended Credit Agreement");

 

NOW THEREFORE in consideration of the payment of the sum of one dollar ($1.00)
by each of the parties hereto to the others and other good and valuable
consideration, including the issuance by the Borrower to the Lender of the
Additional Warrants (as defined below), the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby covenant and agree with each
other as follows:

 

1.

Amendments to Credit Agreement

 

1.1

The Credit Agreement is hereby amended as of the date that the conditions
precedent in Section 3 herein have been satisfied or waived by the Lenders (the
"Effective Date") as follows:

 

 

(a)

The definition of “Commitment Fee” in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“‘Commitment Fee’ means collectively the First Tranche Commitment Fee and the
Second Tranche Commitment Fee.”

 

 

(b)

The following is added to the definitions in Section 1.1 of the Credit
Agreement:

 

“‘First Tranche Commitment Fee’ means the non-refundable commitment fee in the
amount of US $175,000, being 2.5% of the Credit Limit, which was paid to the
Lender as of the Closing Date.”

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

The following is added to the definitions in Section 1.1 of the Credit
Agreement:

 

“‘Gemini APA’ means that certain Asset Purchase Agreement, to be entered into by
and between the Borrower, as seller, and a to-be-determined party, as purchaser,
with respect to the acquisition by purchaser of substantially all of the assets
of the Borrower.”

 

 

(d)

The definition of “Permitted SaaS Debt” in Section 1.1 of the Credit Agreement
is amended by deleting “US $7,500,000” and replacing it with “the Priority Cap”.

 

 

(e)

The following is added to the definitions in Section 1.1 of the Credit
Agreement:

 

“‘Priority Cap’ means the initial principal amount of US $6,000,000, thereafter
reduced permanently from time to time in the principal amount or amounts, if
any, which correspond to the principal amount or amounts of payments received or
collected by SaaS in respect of the SaaS Credit Agreement.”

 

 

(f)

The following is added to the definitions in Section 1.1 of the Credit Agreement
and shall constitute a “Subsequent Tranche” under the Credit Agreement:

 

“‘Second Tranche’ means the principal amount of US $1,500,000.”

 

 

(g)

The following is added to the definitions in Section 1.1 of the Credit
Agreement:

 

“‘Second Tranche Commitment Fee’ means the non-refundable commitment fee in the
amount of US $275,000, earned by the Lender as at the date hereof.”

 

 

(h)

The following is added as Section 2.7 of the Credit Agreement:

 

“2.7     Additional Warrants

 

In partial consideration for the Lender entering into the third amending
agreement to the Credit Agreement, the Borrower shall issue common share
purchase warrants (the “Additional Warrants”) registered in the name of the
Lender to purchase up to an aggregate of 835,000 common shares of the Borrower
(“Common Shares”), at an exercise price of US $0.35 per Common Share, as set
forth in the certificates representing such Warrants (the “Additional Warrant
Certificates”), such Additional Warrant Certificates to be substantially in the
form as set out in Schedule D attached hereto. The Additional Warrants shall be
issued on the Effective Date and shall be exercisable at any time on or before
the date which is six (6) years following the date on which the Second Tranche
is advanced.”

 

 

(i)

The first sentence of Section 4.4 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

 

“The Borrower shall pay to the Lender the outstanding balance of the First
Tranche Commitment Fee by way of deduction from the Advance of the First
Tranche. The Borrower (i) shall pay to the Lender US $75,000 of the Second
Tranche Commitment Fee on or before the Second Tranche is advanced, and (ii)
shall pay to the Lender the US $200,000 of the Second Tranche Commitment Fee
that remains to be paid on or before the Maturity Date; provided, however, that
the obligation of the Borrower to pay the amount set out in clause (ii) shall be
waived by the Lender if the Borrower prepays the Obligations in full on or prior
to the date which is six (6) months following the date on which the Second
Tranche is advanced.”

 

 

(j)

Section 6.1(b) of the Credit Agreement is amended by deleting “Commitment Fee”
in such section and replacing it with “First Tranche Commitment Fee”.

 

 

--------------------------------------------------------------------------------

 

 

 

(k)

Section 6.2(a) of the Credit Agreement is waived in respect of the Second
Tranche; provided that such waiver shall not be construed as a permanent waiver
of such Section;

 

 

(l)

Section 8.3(h) of the Credit Agreement is amended by deleting “Section 8.3(f)”
and replacing it with “Section 8.3(g)”.

 

 

(m)

Section 8.4(a) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

“(a)

Minimum Adjusted EBITDA. Not suffer or permit its average Adjusted EBITDA per
month for any three (3) consecutive calendar months, with each such month’s
Adjusted EBITDA to be calculated as of the last day of such month, to exceed the
amounts set forth below for such periods (numbers in parentheses are negative):

 

Period

Minimum Adjusted EBITDA

November 1, 2017 to December 31, 2017

($150,000)

January 1, 2018 through April 30, 2018

($175,000)

May 1, 2018 through June 30, 2018

($350,000)

July 1, 2018 through July 31, 2018

($300,000)

August 1, 2018 through August 31, 2018

($200,000)

September 1, 2018 through September 30, 2018

($400,000)

October 1, 2018 through December 31, 2018

($300,000)

November 1, 2018 through November 30, 2018

($250,000)

December 1, 2018 to December 31, 2018

($200,000)

January 1, 2019 through February 28, 2019

($100,000)

March 1, 2019 and at all times thereafter

$0

(a)     For purposes of determining Minimum Adjusted EBITDA for the period from
January 1, 2018 through June 30, 2018, one-time legal, consulting, and out of
pocket expenses relating to this Agreement and the concurrent amendment to the
SaaS Credit Agreement will be excluded from the calculation of Adjusted EBITDA.
For the purposes of determining Minimum Adjusted EBITDA for the period from July
1, 2018 through February 28, 2019, one-time legal, consulting and out of pocket
expenses relating to this Agreement, the concurrent amendment to the SaaS Credit
Agreement and the entry into the Gemini APA, in each case as and when incurred,
along with bad debt expense from July 1, 2018 through October 31, 2018, will be
excluded from the calculation of Adjusted EBITDA.”

 

 

--------------------------------------------------------------------------------

 

 

 

(n)

Section 8.4(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

“(b)

Revenue Renewal Rate. The Borrower shall not permit its average Revenue Renewal
Rate per month for any three (3) consecutive calendar months, with each such
month’s Revenue Renewal Rate calculated at the end of such month within the Term
and excluding from the calculation all historical revenue relating to the former
client known as GlobalWide Media, (i) for the months of May 2018, June 2018,
July 2018 and August 2018, to be less than seventy-five percent (75%), (ii) for
the months of September 2018, October 2018, November 2018, December 2018,
January 2019 and February 2019, to be less than seventy-two and one-half percent
(72.5%), and (iii) for any other month, to be less than eighty percent (80%).”

 

 

(o)

Section 8.4(d) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

“(d)

Total Debt to MRR. Maintain Total Debt to MRR calculated on a consolidated basis
for the Loan Parties of not more than:

 

(i)     6.50:1.00 from the Closing Date to May 31, 2018;

 

(ii)     waived from September 1, 2018 to February 28, 2019; and

 

(iii)     6.50:1.00 from March 1, 2019 and for each calendar month thereafter;”.

 

 

(p)

Section 8.4(f) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

 

“(f)

Secured Debt to MRR. Maintain Secured Debt to MRR calculated on a consolidated
basis for the Loan Parties of not more than:

 

(i)     6.50:1.00 from June 1, 2018 to August 31, 2018;

 

(ii)     7.00:1.00 from September 1, 2018 to December 31, 2018;

 

(iii)     6.50:1.00 from January 1, 2019 to February 28, 2019; and

 

(iv)     6.00:1.00 from March 1, 2019 and for each calendar month thereafter;”.

 

 

(q)

The following is added as Section 8.2(h) of the Credit Agreement:

 

“(h)     on the 1st and 15th day of each month, commencing on September 15, 2018
and ending with the forecast due on March 15, 2019, an updated detailed 13-week
cash flow forecast illustrating the expected cash inflows and outflows of the
Borrower.”

 

 

(r)

It shall be an “Event of Default” under the Credit Agreement if the advance of
the remaining principal amount of the Second Junior Unsecured Debt Tranche of US
$500,000 is not made by September 14, 2018 pursuant to Section 1.1(s) of this
Third Amending Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 

(s)

Section 1.1(f) of the First Amending Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Pursuant to clause (f) of the definition of “Permitted Funded Debt” in Section
1.1 of the Credit Agreement:

 

 

(i)

unsecured debt of the principal amount of US $3,500,000 (the “Junior Unsecured
Debt”) shall constitute “other Subordinated Obligations approved in writing by
the Lender in its sole discretion” and “Permitted Funded Debt”, provided that
(A) the Borrower incurs such Junior Unsecured Debt by way of money borrowed, (B)
a principal amount of US $2,000,000 of the Junior Unsecured Debt is funded in
the principal amount of US $1,500,000 on May 31, 2018 and in the remaining
principal amount of US $500,000 on or before June 30, 2018, (C) a principal
amount of US $1,500,000 (the “Second Junior Unsecured Debt Tranche”) of the
Junior Unsecured Debt is funded in the principal amount of at least US
$1,000,000 on or before the Second Tranche is advanced and in the remaining
principal amount of US $500,000 on or before September 14, 2018; (D) no
agreement evidencing or relating to the Junior Unsecured Debt (each, a “Junior
Debt Document”) contains any financial covenants, (E) the Borrower causes such
Junior Unsecured Debt to be subordinated and postponed on terms satisfactory to
the Lender pursuant to the Subordination and Postponement Agreement (as defined
below) and (F) except as provided in clauses (ii) and (iii) below, the Borrower
incurs such Junior Unsecured Debt in compliance with all other covenants, terms
and provisions of the Credit Agreement;

 

 

(ii)

notwithstanding Section 8.3(r) of the Credit Agreement, the Borrower may pay
interest in cash on the Junior Unsecured Debt at periodically scheduled
intervals at a rate not to exceed 12% per annum so long as no “Blockage Period”
(as defined in the Subordination and Postponement Agreement) is in effect; and

 

 

(iii)

notwithstanding Section 8.3(n) of the Credit Agreement, the Borrower may enter
into Junior Debt Documents with lender(s) that are Related Parties.”

 

2.

Certification

 

2.1

The Borrower confirms to and agrees with the Lender that:

 

 

(a)

each of the representations and warranties made in the Amended Credit Agreement,
including the representations set out in Section 6.2, is true and correct
(except for failure to comply with the covenants set forth in Section 8.4(a)
(Minimum Adjusted EBITDA) and Section 8.4(b) (Revenue Renewal Rate) for the
months of July 2018 and August 2018, each of which constitutes an Event of
Default under Section 9.1(b) (the “Specified Defaults”), and any other
qualifications to representations and warranties disclosed to the Lender and
consented to in writing by the Lender in its sole discretion, and provided
however that those representations and warranties expressly referring to another
date shall be true, correct and complete in all material respects as of such
date); and

 

 

(b)

no Default or Event of Default has occurred which is continuing.

 

3.

Conditions Precedent

 

3.1

This Third Amending Agreement shall become effective at such time as:

 

 

(a)

the Lender shall have received the following documents, each in full force and
effect, and in form and substance satisfactory to the Lender:

 

 

(i)

this Third Amending Agreement, duly executed and delivered by the Borrower;

 

 

--------------------------------------------------------------------------------

 

 

 

(ii)

duly issued Additional Warrants;

 

 

(iii)

a subordination agreement entered into by each holder of the Borrower’s
unsecured debt in favor of the Lender and acknowledged by the Borrower; and

 

 

(iv)

stock exchange, dealer network or other Governmental Authority approval and, if
required under the Permitted SaaS Debt, SaaS consent for the issuance of the
Additional Warrants;

 

 

(b)

the Borrower shall have paid the Lender all interest which is accrued and unpaid
(including interest claimed by the Lender at the Default Rate) up to the date on
which the Second Tranche is advanced;

 

 

(c)

the Borrower shall in respect of the preparation, execution and delivery of this
Third Amending Agreement have paid all fees, costs and expenses of the kind
referred to in Section 10.11 of the Credit Agreement;

 

 

(d)

no event or circumstance shall have occurred that in the opinion of the Lender
would reasonably be expected to have a Material Adverse Effect;

 

 

(e)

no Default or Event of Default shall have occurred and be continuing;

 

 

(f)

an amendment to the SaaS Credit Agreement, inter alia, amending its financial
covenants, permitting the incurrence by the Borrower of the Second Junior
Unsecured Debt Tranche and reducing the Permitted SaaS Debt shall have been
executed and delivered by SaaS and the Borrower and a copy thereof provided to
the Lender;

 

 

(g)

the Lender shall be satisfied with all terms and conditions of the Second Junior
Unsecured Debt Tranche, any additional Junior Debt Documents required in
connection with the Second Junior Unsecured Debt Tranche shall have been
executed and delivered by the lender(s) and agent (if any) of the Junior
Unsecured Debt and the Borrower and copies thereof provided to the Lender, and
the first advance of the Second Junior Unsecured Debt Tranche in the amount of
US $1,000,000 shall have been made; and

 

 

(h)

receipt of all regulatory, securities and/or third party consents and/or
approvals in respect of this Third Amending Agreement and the Warrants, in form,
and on terms, satisfactory to the Lender.

 

3.2

The terms and conditions of this Section 3 are inserted for the sole benefit of
the Lender and may be waived by the Lender in whole or in part without terms and
conditions.

 

4.

Acknowledgements and Waivers

 

4.1

The Borrower hereby acknowledges and agrees that the Specified Defaults are
Events of Default that have occurred under the Credit Agreement and requests a
waiver thereof.

 

4.2

The Borrower hereby acknowledges and agrees that interest at the Default Rate is
payable to the Lender on the Obligations from July 1, 2018 to the date on which
the Second Tranche is advanced.

 

4.3

The Lender acknowledges and agrees that the failure by the Borrower to comply
with the Specified Defaults is hereby waived provided that such waiver shall not
be construed as a permanent waiver of such Sections.

 

 

--------------------------------------------------------------------------------

 

 

5.

Miscellaneous

 

5.1

All capitalized terms used but not otherwise defined herein shall have the
meanings respectively ascribed thereto in the Amended Credit Agreement.

 

5.2

The Credit Agreement and all covenants, terms and provisions thereof, as amended
by this Third Amending Agreement, shall be and continue to be in full force and
effect and is hereby ratified and confirmed.

 

5.3

This Third Amending Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
such counterparts together shall constitute one and the same Third Amending
Agreement. For the purposes of this Section, the delivery of a facsimile copy or
pdf emailed copy of an executed counterpart of this Third Amending Agreement
shall be deemed to be valid execution and delivery of this Third Amending
Agreement, but the party delivering a facsimile copy or pdf emailed copy shall
deliver an original copy of this Third Amending Agreement as soon as possible
after delivering the facsimile copy or pdf emailed copy.

 

5.4

This Third Amending Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable in British Columbia. Each party to this Third Amending Agreement
hereby irrevocably and unconditionally attorns to the non-exclusive jurisdiction
of the courts of British Columbia and California and all courts competent to
hear appeals therefrom.

 

5.5

This Third Amending Agreement shall enure to the benefit of and be binding upon
the Borrower and the Lender and their respective successors and assigns.

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have executed this Third Amending
Agreement as of the day and year first written above.

 

ACCELERIZE INC., as Borrower

 

 

       

By:

           /s/ Brian Ross

 

Name: Brian Ross

 

Title:    CEO

   

 

 

 

BEEDIE INVESTMENTS LIMITED, as Lender

 

 

       

By:

           /s/ Ryan Beedie

 

Name: Ryan Beedie

 

Title:    President

 

 

--------------------------------------------------------------------------------

 

 

CONSENT AND AGREEMENT OF GUARANTOR

 

The undersigned unlimited guarantor of the Obligations of the Borrower to the
Lender does hereby consent and agree to the Borrower entering into this Third
Amending Agreement.

 

 

Dated as of August 31, 2018.

 

 

 

CAKE MARKETING UK LTD.

     

 

           

By:

           /s/ Brian Ross

     

Name: Brian Ross

     

Title:    CEO

   

 

 

 